Case 1:21-cv-00290-JAO-KJM Document 7 Filed 08/04/21 Page 1 of 3             PageID #: 16




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


 RASONDO MEEKS,                                 CIVIL NO. 21-00290 JAO-KJM

               Plaintiff,                       ORDER DISMISSING ACTION

        vs.

 OAHU PROFESSIONAL SERVICES,
 INC. dba CERTAPRO PAINTERS OF
 OAHU,

               Defendant.


                            ORDER DISMISSING ACTION

       Pro se Plaintiff Rasondo Meeks’ (“Plaintiff”) commenced this action on

 June 29, 2021 and filed an Application to Proceed In Forma Pauperis (“IFP

 Application”). ECF Nos. 1–2. On June 30, 2021, the Court denied the IFP

 Application because it was incomplete. ECF No. 4.

       On July 8, 2021, Plaintiff filed another IFP Application. ECF No. 5. The

 Court denied the IFP Application because Plaintiff’s income was too high. ECF

 No. 6. The Court ordered Plaintiff to pay the filing fee by July 29, 2021 and

 cautioned that failure to do so would result in the dismissal of this action. Id. at 2.

       To date, Plaintiff has not paid the filing fee. Courts do not take failures to

 comply with Court orders lightly. Federal Rule of Civil Procedure (“FRCP”) 41(b)
Case 1:21-cv-00290-JAO-KJM Document 7 Filed 08/04/21 Page 2 of 3                PageID #: 17




 authorizes the Court to sua sponte dismiss an action for failure “to prosecute or to

 comply with [the federal] rules or a court order.” Fed. R. Civ. P. 41(b); see also

 Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir.

 2005). Unless the Court in its order for dismissal otherwise specifies, a dismissal

 under this rule operates as an adjudication upon the merits. See Fed. R. Civ. P.

 41(b).

          To determine whether dismissal is appropriate, the Court must consider five

 factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 court’s need to manage its docket; (3) the risk of prejudice to defendants/

 respondents; (4) the availability of less drastic alternatives; and (5) the public

 policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291

 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61

 (9th Cir. 1992)). Although the Court recognizes that Plaintiff is proceeding pro se,

 he is not exempt from complying with all applicable rules. See Local Rule 81.1(a)

 (“Pro se litigants shall abide by all local, federal, and other applicable rules and/or

 statutes.”).

          In view of Plaintiff’s failure to pay the applicable filing fee, in violation of

 the Court’s order, the Pagtalunan factors support dismissal of this action. The

 public’s interest in expeditious resolution of this litigation strongly favors

 dismissal, see Pagtalunan, 291 F.3d at 642 (quoting Yourish v. Cal. Amplifier, 191


                                               2
Case 1:21-cv-00290-JAO-KJM Document 7 Filed 08/04/21 Page 3 of 3                      PageID #: 18




 F.3d 983, 990 (9th Cir. 1999)) (“The public’s interest in expeditious resolution of

 litigation always favors dismissal.” (quotation marks omitted)), as does the Court’s

 need to manage its docket. See id. (citing Ferdik, 963 F.2d at 1261). Moreover,

 there is no risk of prejudice to Defendant because it has yet to be served or appear.

 Finally, there are no less drastic alternatives available at this time. The case cannot

 proceed without payment of the filing fee. The Court provided Plaintiff with

 nearly two weeks — more than ample time — to comply, and even delayed issuing

 this Order.

        The Court concedes that the public policy favoring disposition of cases on

 their merits weighs against dismissal. However, considering the totality of the

 circumstances and because all of the preceding factors favor dismissal, this factor

 is outweighed.

                                        CONCLUSION

        In accordance with the foregoing, this action is HEREBY DISMISSED.

        IT IS SO ORDERED.

        DATED:         Honolulu, Hawai‘i, August 4, 2021.




 CV 21-00290 JAO-KJM; Meeks v. Oahu Professional Services, Inc.; ORDER DISMISSING ACTION



                                                 3
